Citation Nr: 1309573	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  10-43 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an effective date earlier than January 2, 2009, for an award of a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Cathy Greiner, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to December 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran filed a claim for an increased rating in January 2009, and, based on a January 2, 2009 VA treatment reflecting increased symptoms of service-connected posttraumatic stress disorder (PTSD), the rating for PTSD was increased to 50 percent, from January 2, 2009, resulting in a combined disability evaluation of 70 percent, satisfying the threshold requirement for consideration of a TDIU.  The Veteran claimed entitlement to a TDIU in August 2009 and the TDIU issue was separately adjudicated in March 2010.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).  The March 2010 rating decision shows that a TDIU was granted effective January 2, 2009.  The Veteran seeks a TDIU prior to January 2, 2009.  


FINDING OF FACT

No formal or informal claim for increased compensation was filed within one year prior to January 2, 2009 and the Veteran first met the schedular criteria for TDIU on January 2, 2009.  


CONCLUSION OF LAW

Prior to January 2, 2009, the criteria for an award of a total disability rating based on individual unemployability due to service-connected disabilities were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.400, 4.16 (2012). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters in August 2009 and June 2010 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (1).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in an August 2010 statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any additional treatment records pertinent to the appeal that have not been associated with the claims file.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, was obtained in July 2010.  VA examinations were conducted in September 2009; the Veteran has not argued, and the record does not reflect, that these examinations were inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).  The examiners reviewed the claims file and provided rationales for the opinions based on objective findings, reliable principles, and sound reasoning.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 556 U.S. 129 (2009).  

II.  TDIU

A TDIU has been granted effective January 2, 2009, the date of his claim for TDIU.  The Veteran asserts entitlement to an effective date prior to January 2, 2009 for the award of TDIU. 

The assignment of effective dates for increased ratings is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

Under 38 U.S.C. § 5110(a), the effective date of an increase in a veteran's disability compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  Section 5110(b)(2) provides an exception to this general rule: "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."

The Court and VA's General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  If the increase occurred after the date of the claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).  VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  However, even where the Veteran does not meet these schedular requirements, 38 C.F.R. § 4.16(b) codifies VA's policy under which all veterans who are unable to secure a substantially gainful occupation by reason of service-connected disabilities "shall be rated totally disabled."  Significantly, however, the Board has no power to award a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) in the first instance; it must be referred to VA's Director of Compensation and Pension for such consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

As to what constitutes a claim, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2012).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2012).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the Veteran , it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. § 3.155 (2012).

VA or uniformed services medical records may form the basis of an informal claim for increased benefits where a formal claim for service connection has already been allowed.  38 C.F.R. § 3.157 (2012).  Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  For all other reports, including reports from private physicians, laymen, and state and other institutions, the date of receipt of the reports is accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(2-3).  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b) .

A claim for a TDIU is deemed to have been submitted as part of any claim for an increased rating when evidence of unemployability is submitted at the same time as the claim and the Veteran seeks the highest rating possible.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Service connection for PTSD was granted in a February 2006 rating decision, and a 30 percent disability evaluation was assigned.  The Veteran did not appeal, no new and material evidence was submitted within one year of the determination, and the decision became final.  

In January 2009, the Veteran filed a claim for an increased rating for PTSD.  An April 2009 rating decision reflects the disability evaluation for PTSD was increased to 50 percent, effective January 2, 2009, increasing the combined rating for service-connected disabilities to 70 percent, effective January 2, 2009.  

The March 2010 rating decision shows that a TDIU was granted effective January 2, 2009, the date upon which he met the schedular criteria for a TDIU based on the combined disability rating of 70 percent, and corresponding with a January 2, 2009 VA treatment record reflecting an increase in PTSD symptoms.  Thus, the January 2, 2009 effective date assigned was not "arbitrary" as asserted in the October 2010 VA Form 9.  Rather, it was based on the earliest informal claim filed.  

The Veteran first became eligible for a TDIU on a schedular basis on January 2, 2009, which is the effective date of the grant of entitlement to a TDIU.  To the extent that he asserts that he was unemployable prior to that date and that VA should have inferred an informal claim for a TDIU on an extraschedular basis prior to that date, the assertion is without merit.  The grant of any compensation benefit necessarily includes implementation of an award and the selection of an effective date, since no award is granted in a legal vacuum.  This appeal, however, although bifurcated from the evaluation of PTSD, is not a freestanding claim for an earlier effective date; rather it is a merits based decision.  Although service connection for a lumbar spine disability was granted in an August 2006 rating decision, no formal or informal claim was filed for increased compensation within the one year prior to the informal claim/VA treatment record dated January 2, 2009.  

To the extent that the Veteran asserts that Social Security Administration (SSA) records support his claim, an August 2003 SSA determination was unfavorable.  Regardless, VA is not bound by the findings of disability and/or unemployability made by other agencies, including the SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements); see also Martin v. Brown, 4 Vet. App. 136, 140 (1993) (while a SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a Veteran's claim).  Although 38 C.F.R. § 3.153 provides that certain claims filed with SSA will be considered claims for death benefits for VA purposes, and considered to have been received by VA on the date of receipt by SSA pursuant to 38 C.F.R. § 3.201 (2012), such is inapplicable in this case as the Veteran is not deceased. 

In sum, the 2006 rating decision in which a 30 percent rating was assigned was not appealed by the Veteran, no new and material evidence was received within one year of the decision, and the decision became final.  That decision may not be revisited.  In-between the 2006 rating decision and the date of treatment at a VA facility on January 2, 2009, the file does not contain a claim or an informal claim for an increase in benefits.  Furthermore, there is no competent evidence of an increase in disability in the 1 year prior to January 2, 2009.  38 U.S.C.A. § 5110(b)(2).  Therefore, the effective date may be no earlier that the date of the VA treatment and the informal claim for increase.  Thus, the controlling date is January 2, 2009, the date of the VA treatment.  

The preponderance of the evidence is against the claim and there is no doubt to be resolved.  TDIU is not warranted earlier than January 2, 2009.  


ORDER

An effective date earlier than January 2, 2009, for the grant of a TDIU is denied. 



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


